REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 5/5/2021.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. This examiner's amendment is based on the applicant reply (11/6/2020) of response to restriction requirement of 9/8/2020 (election without traverse). The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
Claims 1- 4 and 14 (canceled).

Allowable Subject Matter
Claims 5- 13 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 5 and 10, the closest prior art is US 20160161364 of Alarcon Heredia et al.

Regarding Claims 5 and 10, Alarcon Heredia teaches an optical system configured to identify an intraocular lens (IOL) that will improve post-surgical spectacle independence, the system comprising: a processor configured to execute programmable instructions stored in a non-transitory computer storage medium; calculate, using a ray tracing simulation, predicted pre-clinical visual acuity at a first defocus position for at least two IOLs based on pre-clinical data comprising at least one parameter of an eye model and at least one IOL characteristic of the at least two IOLs, the at least one IOL characteristic selected from the group consisting of refractive index, radii of curvature, diffraction power, diffraction step height, transition zones, and IOL thickness; to calculate a probability of achieving spectacle independence for at least two IOLs based on clinical data providing visual acuity at a first defocus position for the at least two IOLs in a population of patients implanted with one of the at least two IOLs; and identify one of the at least two IOLs having a higher probability of achieving spectacle independence.

But Alarcon Heredia does not teach that wherein calculate, using Bayesian analysis, a probability of achieving spectacle independence for the at least two IOLs based on the predicted pre-clinical visual acuity and clinical data providing visual acuity 

The prior art taken either singly or in combination fails to anticipate or fairly suggest an optical system further comprising:
wherein calculate, using Bayesian analysis, a probability of achieving spectacle independence for the at least two IOLs based on the predicted pre-clinical visual acuity and clinical data providing visual acuity at the first defocus position for the at least two IOLs in a population of patients implanted with one of the at least two IOLs,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 6-9 are also allowed due to their dependence on claim 5.
Claims 11-13 are also allowed due to their dependence on claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872